FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month of March HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ ﻿ Analysis by global business HSBC profit/(loss) before tax and balance sheet data Retail Banking and Wealth Management US$m Commercial Banking US$m Global Banking and Markets US$m Global Private Banking US$m Other39 US$m Inter- segment elimination49 US$m Total US$m Profit/(loss) before tax Net interest income/(expense) Net fee income 64 − Trading income/(expense) excluding net interest income − Net interest income/(expense) on trading activities − 4 44 Net trading income44 6 Changes in fair value of long- term debt issued and related derivatives − - Net income/(expense) from other financial instruments designated at fair value 4 Net income/(expense) from financial instruments designated at fair value 4 Gains less losses from financial investments 55 1 − Dividend income 21 15 8 − Net earned insurance premiums 6 16 − − Other operating income/ (expense) Total operating income Net insurance claims50 − − Net operating income4 Loan impairment charges and other credit risk provisions . − − Net operating income Employee expenses51 − Other operating expenses Total operating expenses Operating profit/(loss) − Share of profit/(loss) in associates and joint ventures 14 − Profit/(loss) before tax − % Share of HSBC's profit before tax Cost efficiency ratio Balance sheet data40 US$m US$m US$m US$m US$m US$m Loans and advances to customers (net) Total assets Customer accounts Retail Banking and Wealth Management US$m Commercial Banking US$m Global Banking and Markets US$m Global Private Banking US$m Other39 US$m Inter- segment elimination49 US$m Total US$m Profit before tax Net interest income/(expense) Net fee income - Trading income/(expense) excluding net interest income - Net interest income on trading activities 28 16 14 12 Net trading income/(expense)44 Changes in fair value of long- term debt issued and related derivatives - Net income/(expense) from other financial instruments designated at fair value - - Net income/(expense) from financial instruments designated at fair value - - Gains less losses from financial investments 96 22 - Dividend income 24 18 6 25 - Net earned insurance premiums 25 42 - - Gains on disposal of US branch network, US cards business and Ping An - - - Other operating income Total operating income Net insurance claims50 - - Net operating income4 Loan impairment charges and other credit risk provisions . - - Net operating income Employee expenses51 - Other operating expenses Total operating expenses Operating profit/(loss) - Share of profit in associates and joint ventures 7 47 - Profit/(loss) before tax - % Share of HSBC's profit before tax Cost efficiency ratio - Balance sheet data40 US$m US$m US$m US$m US$m US$m Loans and advances to customers (net) Total assets Customer accounts For footnotes, see page 132. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:25March2014
